DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1,3,6-11 and 13-20 are currently pending in the application with claims 18-20 withdrawn as directed to non-elected invention. Therefore claims 1,3,6-11 and 13-17 are examined on the merits below. 
Response to Arguments
	Applicant’s perfection of foreign priority with the inclusion of the translated priority documents has obviated the previously presented 102(a)(1) rejection of record. Therefore, this basis of rejection is withdrawn. 
Applicant’s arguments under USC section 102(a)(2) have been considered and as the disclosure of Choi does not present DAP10 as an intracellular signaling molecule for use in a CAR molecule this basis of rejection is withdrawn. 
Applicant’s arguments with regards to Double Patenting rejections as previously presented are considered and the previous rejection is withdrawn with new presented rejections below. 
New rejections are presented below as described which include the reference of Chang et al for support of the amended claim 1 which requires the CD3zeta and DAP10 intracellular signalling domain as a component of the chimeric antigen receptor molecule are presented. 
	 
Claim Rejections - 35 USC § 112
Claims 1,3,6-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended claim 1 describes that the intracellular signalling domain “includes DAP10 and CD3zeta”. It is not clear what the applicant is referring to whether the entire molecule (“includes”) or only recognized intracellular signalling domains of the molecules. Typically, one would designate the “intracellular signalling domain derived from CD3zeta or DAP10” as one example. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,6-11 and 13-17 are rejected under 35 U.S.C. 103 as being obvious over Choi et al. (WO2017030370) (of record) and further in view of Chang et al (US20160361360A1) (of record). The applied reference of Choi has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  ).  Instant claim 1 describes a conventional chimeric antigen receptor molecule comprising an antigen binding domain which is an antibody or antibody fragment which binds to cotinine comprised in a Natural Killer cell. The antibody or fragment thereof comprises an amino acid sequence encoded by nucleotide sequence of SEQ ID NO: 2 (VH) and SEQ ID NO: 1 (VL). Applicant’s most recent amendment requires that the CAR-expressing natural killer cell also have an intracellular signalling domain which “includes DAP10 and CD3zeta”.  
The disclosure of Choi et al describes conventional chimeric antigen receptors which comprise an antigen binding domains directed to cotinine molecule, a transmembrane domain and an intracellular signalling domain (claim 1). The translated SEQ ID NO: 2 and SEQ ID NO: 1 are disclosed as identical to the amino acid sequences disclosed as SEQ ID NO: 1 of the reference application as a scFv (instant claim 3) component of a CAR molecule directed to the cotinine molecule (see SCORE). The CAR of the invention of Choi may be expressed in a NK cell (Choi, claim 22).  Additional disclosure of Choi describes that the chimeric antigen receptor which is comprised in a NK cell for example may comprise intracellular signalling domain derived from CD3zeta or for instance DAP12 (Claim 10), and may comprise two signalling domain for example derived from CD28 for example and CD3zeta together. As noted the disclosure of Choi does not explicitly disclose the use of an intracellular signalling domain derived from DAP10 and CD3zeta as is instantly claimed in the amended claim 1. However, the disclosure of Chang et al describes CAR-NK constructs which may be directed to a hapten (0229, abstract, claim 38) molecule through antigen binding scFv molecules as extracellular domains. The disclosure specifically describes that intracellular signalling domains which may be utilized in such NK-CAR construct may be DAP10 singularly or in combination with the CD3zeta intracellular signalling domain (0007)(0011)(claim 62). Considering the disclosure of Choi which describes all the elements of the instant claim 1 as described above and the disclosure of Chang which details the intracellular signalling domains that one would preferably use for the creation of CAR-NK cell constructs it would be obvious to use said NK-cell specific intracellular co-stimulatory domain such as the CD3zeta/DAP10 in combination for the construction of a CAR-NK cell specific construct as previously disclosed in the literature as effective combination for the purposes of activating the hapten directed NK-cell (cotinine) when antigen is engaged on the surface of a target cell.  As described below the disclosure of Choi below presents all the further limitations of claims which depend from the amended instant claim 1 as described previously and below. 
In regards to the claim 6 and 7 the antigen binding scFv amino acid sequence (SEQ ID NO: 1) of Choi comprises a linker positioned between the VH and VL sequences which is identical to that of the translated SEQ ID NO:3 as SSGGGGSGGGGGGS.  In regards to the claim 8 and 9 and 10 the chimeric antigen receptor of Choi may comprise a hinge region and transmembrane domain derived from the CD8 molecule (Choi claims 5, 6, 7). In regards to the claim 10 and 11 the transmembrane domain may be preferably derived from the CD28 molecule (Choi claims 8, 9).  In regards to the claims 13 and 14 the disclosure of Choi describes that an expression vector of the invention may comprise a signal sequence derived from for instance the mouse Igk molecule (p5/15)(MDFQVQIFSFLLISASVIMSR) (see also SEQ ID NO: 15 1st 20 amino acid, SEQ ID NO: 19).  In regards to the claims 15 and 16 the cotinine targeted by the CAR of the invention may be conjugated with an aptamer (Choi claims 24 and 25). With respect to the claim 17 the NK cell comprising the CAR of the invention may be formulated as a pharmaceutical composition (Choi claim 29).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,6-11 and 13-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11478555 (Choi) (previously application 15753212) in view of Chang. The claims of the reference patent describe potentially NK cells which comprise a chimeric antigen receptor with a cotinine directed antigen binding domain as SEQ ID NO: 1 which comprises identical sequences to those of the translated instant SEQ ID NO:1 and SEQ ID NO: 2.  While the disclosure of the reference patent claims do not disclose an intracellular signalling domain which is comprised of the DAP10 and CD3 zeta signalling domains , as described above the disclosure of Chang in fact describes that DAP10 and CD3zeta may be utilized in combination as a component of a intracellular signalling domain designed for use in NK cell populations. It would therefore be obvious considering the disclosure of Chang and Choi to arrive at the NK cell expressing a chimeric antigen receptor molecule as is instantly for the purposes similarly described above in the section 103 rejections as presented.
Conclusion
Summary: No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN HARTNETT/Examiner, Art Unit 1644                

/AMY E JUEDES/Primary Examiner, Art Unit 1644